Title: Enclosure: François Xavier Martin’s Motion for an Injunction against Edward Livingston, 14 August 1813
From: Martin, François Xavier
To: Pitot, James


            
              The State of Louisiana Parish of Orleans SS } To the Honble the Judge of the Parish of orleans aforesaid
              Francis X. Martin Attorney general for the Said State comes hereinto Court and gives the Court to understand and be informed, that the River mississipi is an ancient navigable River and Publick high way used and to be used of Right by all the people of this State in common with all the people of the united states, in its whole width, breadth and length; and that the Banks, Battures, Beaches, and Shores of the Said River are and from time immemorial hath been known and used as a common high way by all
			 the persons, sailing upon, and navigating their Ships, Boats Barges and vessels, and on which they might freely anchor, unload, moore moor, make fast to, and lie at. and that, the portion of the Bank and shore of the Said River, forming the Port of the city of new orleans and its Suburbs has been always heretofore bounded by an embankment, Dyke and Levee and that all the Land lying in front of the Said
			 Levee, Dyke and embankment forming the shore and Batture
			 of the River, has always heretofore been and now is a part of the Common high way. and that the Said embankment, Dyke and Levee extending along the margin of the Said River  from the ancient limits of the City in front of the Suburb St mary as far as and to the former plantation of madam Delor, has been erected and kept up and maintained at the public costs and Labour, and has ever heretofore been known to be, and now is the Boundary
			 and dividing line between the land and water,
			 and to which embankment and Levee So as aforesaid made, kept up and maintained at the Public Cost and labour,
			 the high water flows as a part of the River and Port aforesaid, and that all that
			 part of
			 the said River flowing up to the Said Levee at high water, in front of the Suburb St mary in the Parish aforesaid constitutes and forms a part of the Public and common port of the Said City and is part of the Said navigable
			 River and as Such has always heretofore been used and
			 known—and that at the time of low waters in the Said River there is left bare, a large Bar, Beach or Shoal of Land commonly called the Batture lying below the Levee in front of the Said Suburb St mary, and that the Same is part of the Public high way of this State, and upon which, all the good people of the State have been heretofore used to pass and repass, to unload their boats and
			 vessels upon, and temporarily to lay their cargoes of whatsoever kind, and wood and Lumber—brought
			 into the Said Port for Sale there—And further that no one person, can have any exclusive right to occupy permanently any part of the Said Port, and high way, without annoying and obstructing the rights of the public, and violating the fundamental
			 Laws of the State and acts of the General assembly. And further that no works, buildings, embankment and fixtures can be made on the Said Batture, but which in their effects must occasion great damage to the navigation of the Said River by filling and causing to
			 be filled up the Said Port and harbour, by the deposits of mud and Sand which Such works will occasion to the common nusance of the Public—And the Said attorney general further gives the Court to understand and be informed, that Edward Levingston of the Said Parish attorney and Counsellor at Law on the twenty-fourth day of august one thousand Eight hundred and Seven in the Parish aforesaid with a great number of labouring men with
			 Spades, Shovels, hoes, axes and other impliments did unlawfully, wickedly and injuriously enter into and upon
			 the Said Batture So as aforesaid being part of the Public high way and port of the
			 said
			 City and Suburb St mary, he the Said Edward Levingston well knowing all and Singular the premises, and with the labouring men aforesaid did unlawfully employ them for the Space of one month and longer in digging into the ground, and  heaving up large mounds of Earth across the Said Batture, and did dig a large Canal and Basin, and Surrounded the Same by a high mound and embankment across the Said Batture, and did with the Said
			 Labouring men cause to be erected divers works on the Said Batture, and did plant, logs of wood, and Posts for an enclosure of a large part of
			 the
			 Said Batture being a part of the public high way
			 and
			 Port of the Said City to the common nuisance of all the citizens of this State passing and repassing and Sailing and navigating in the Same Port, and the Said works So erected the Said Edward Levingston from the day aforesaid until the day of exhibiting this present information has caused to remain to the great obstruction of the Said Port and high way by which the Port and Harbour of the
			 city of new Orleans is in a great degree choaked and filled up with the deposits of mud and Sand, and the currents and eddies of the Said River in and about the Said Port greatly changed and altered and parts of the port so filled up with mud and Sand that it cannot be any
			 longer navigated with Safety, and the harbour and Quay opposite to and lying immediately in front of the Said Suburb St mary is So obstructed and filled up by reason of the works aforesaid that the good people of this State cannot navigate, sail, pass and repass with their Boats and vessels nor can they moore moor and anchor their Said vessels in parts of the Said Quay, harbour and Port as conveniently as they before were used and accustomed to do and Still of right ought to do—and the Said Attorney
			 general further gives to the Court to understand and be informed that the Said Edward Levingston has Said, and declared, and So the truth is that he means and intends again to enter unto and upon every part of the Said Batture, and then and their to occupy and exclusively appropriate
			 to his own use every part and parcel thereof in its whole extent from opposite to the upper end of the city line, to some place above Julia Street in the Suburb St mary in the Parish aforesaid—and thereon to erect Such works and edifices as he from time to time may please to direct and order,
			 thereby wholly Shutting up the Said Port,
			 destroying the  Harbour and entirely obstructing the Said high way to the great injury and nusance of the publick and all the good people of this State and others resorting to and wishing to pass and use the Said
			 Port and Harbour as formerly they did and as of right they now ought to do, to the evil example of all others in like cases offending and contrary to the act of assembly in Such case made and provided—and against the peace and dignity of the state of Louisiana, all which the Said attorney general is ready to verify and prays may be inquired into  by a Jury—wherefore and in consideration of the before alledged facts, all of which will be proved in due Season by inquestionable evidence, the Said attorney general in behalf of the State of Louisiana, prays that your honor will be pleased, the premises considered to grant an injunction against the Said Edward Levingston injoining and restraining him and all other persons for him in whatever character or capacity they may presume to act, from entering into and upon the Said Batture, for the purpose of possessing exclusively the Same or any part thereof, and
			 from causing the Same or any part thereof to be enclosed, and from making any buildings or works thereon of any kind to the prejudice of the public in the enjoyment of the Same as a
			 port Quay, harbour and public high way as they have heretofore been used to enjoy in passing and
			 repassing Sailing with their vessels, unloading and loading the Same in the Said port in the Customary places and of anchoring, mooring, and landing their vessels as formerly and in the
			 accustomed
			 places and manner in the Said Port in front of the Said Suburb St mary—and to cause Such other proceedings to be had herein as the nature of the case may require and the Laws of the Said Land Justify; and that all the works on the Same Batture, So as aforesaid injuriously and unlawfully made and erected may be abated, demolished, and removed—
              Signed F.
                  X. Martin.
            
            
              We maketh oath that the material facts in the above information are true—Sworn to before me Signed Dejean ainé.  this 14th of August 1813. Signed Paul Lanusse.Signed N. Girod. Juge de Paix.Signed Fd Percy Jeune
            
          